Citation Nr: 0902798	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-30 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for scoliosis (claimed as 
back and neck pain) (hereafter referred to as "scoliosis").


REPRESENTATION

Appellant represented by:	The United Spinal Association


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The veteran had active service from July 1968 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In a September 2007 letter, the veteran's representative 
stated, "We plan to file an appellate brief in the near 
future."  Additionally, in the January 2008 Statement of 
Accredited Representative in Appealed Case ("646"), the 
veteran's representative stated, "Brief will be submitted to 
the BVA."  The veteran's claim was certified to the Board by 
the RO in January 2008.  Since that time, the Board has not 
received a written brief or statement from the veteran or his 
representative.  The Board also has not received a request 
from the veteran or his representative for a time extension 
beyond the required 90-day period for submitting evidence 
once the claim is certified to the Board.  Therefore, the 
Board will decide this claim with the evidence currently 
available from the record.


FINDINGS OF FACT

1. The veteran's scoliosis is a congenital or developmental 
defect that clearly and unmistakably existed prior to him 
beginning his military service.
 
2. No competent medical evidence establishes the veteran has 
additional disability from a permanent worsening during 
service of this pre-existing condition by a superimposed 
disorder that was manifested in service.


CONCLUSION OF LAW

The veteran's scoliosis was not incurred in or aggravated by 
his military service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1157 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in June 2004, August 2004, November 2004, and June 
2005, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  Thus, the Board finds that the RO has provided 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to initially adjudicating his claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

The more recent July 2007 statement of the case (SOC) also 
informed the veteran of the downstream disability rating and 
effective date elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Since the Board concludes 
below that the preponderance of the evidence is against 
granting service connection, any questions concerning his 
downstream disability rating and effective date elements of 
this claim are moot.  So not receiving this additional notice 
in a timely manner is inconsequential and, thus, at most 
harmless error.  See 38 C.F.R. § 20.1102.
 
If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), service personnel 
records, private medical records, VA medical records, and VA 
examination, including the report of his recent November 2006 
VA compensation examination for a medical nexus opinion 
concerning the cause of his claimed condition - and in 
particular, whether it is related to his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Entitlement to Service Connection for Scoliosis

The veteran seeks service connection for scoliosis.  He 
contends that his pre-existing scoliosis was aggravated by 
active duty service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).
Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing the disorder existed prior to 
service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 03-2003 (July 16, 2003).  See also Vanerson v. 
West, 12 Vet. App. 254, 258 (1999); Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  The Court noted that "the word 
'unmistakable' means that an item cannot be misinterpreted 
and misunderstood, i.e., it is undeniable."  Vanerson v. 
West, 12 Vet. App. 254 (1999) (quoting Webster's New World 
Dictionary 1461 (3rd Coll. Ed. 1988)).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Congenital or developmental defects are not "diseases or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. §§ 3.303(c), 4.9.  Where during 
service, however, a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted. VAOPGCPREC 82-90 (July 18, 
1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)).

In VAOPGCPREC 82-90, VA's General Counsel indicated there is 
a distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for service 
connection purposes in that congenital diseases may be 
recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations.  A congenital or developmental "defect," on the 
other hand, because of 38 C.F.R. § 3.303(c), is not service 
connectable in its own right though service connection may be 
granted for additional disability due to disease or injury 
superimposed upon such defect during service.

In this case, the Board finds that the presumption of 
soundness has been rebutted as clear and unmistakable 
evidence shows the veteran's scoliosis is congenital.  His 
scoliosis is a congenital or developmental defect that 
existed prior to him beginning his period of military 
service, as noted by his October 1967 enlistment examination.  
The record contains numerous diagnoses of the veteran's 
condition as congenital, including March 2004 private medical 
reports from the veteran's private physician, Dr. T.A., and a 
February 2005 VA examination.  His diagnosis as congenital is 
uncontroverted.  Hence, his scoliosis, as a congenital 
defect, is a condition pre-existing his military service.
Additionally, there is no indication he has additional 
disability from aggravation (i.e., a permanent worsening) of 
this pre-existing condition during service by superimposed 
disease or injury.  

The veteran's October 1967 enlistment examination noted that 
the veteran had moderate to severe scoliosis.  The veteran's 
April 1971 separation examination noted that the veteran had 
severe scoliosis.  Therefore, the veteran's scoliosis was at 
the worst severe before entering service, and at worst severe 
upon leaving the service.  

During service, the veteran's STRs show treatment for his 
scoliosis on three occasions - in January 1968, January 1969, 
and August 1970.  However, since none of these records make 
any reference to a superimposed disease or injury related to 
his congenital scoliosis, they provide highly probative 
evidence against his claim.

Additionally, the February 2005 VA examination did not 
provide a link between the veteran's scoliosis and his active 
duty military service.  

Therefore, as the veteran seeks entitlement to service 
connection for a congenital defect and there is no evidence 
of a superimposed condition and subsequent aggravation, the 
Board finds that his scoliosis is not service connected.

In conclusion, for these reasons and bases, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
scoliosis.  And since the preponderance of the evidence is 
against his claim, there is no reasonable doubt to resolve in 
his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the Board must deny his appeal.




ORDER

The claim for service connection for scoliosis is denied.



____________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


